Citation Nr: 1609073	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-30 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1960 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) evaluation effective July 19, 2006.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2008 substantive appeal (VA Form 9), the Veteran requested a hearing at a local VA office before a Veterans Law Judge of the Board (Travel Board hearing).  Accordingly, he testified at a Travel Board hearing at the Boston, Massachusetts RO in December 2015.  Unfortunately, due to an audio malfunction, a written transcript of that hearing was unavailable.  

The Veteran was informed of the malfunction in January 2016 and given an opportunity to appear at a new hearing, in accordance with 38 C.F.R. § 20.717 (2015).  Later that month, the Veteran elected to again appear at a Travel Board hearing at his local RO.  See January 2016 Hearing Election Form.

Therefore, a remand is warranted to schedule a new hearing before a VLJ and to notify the Veteran of the date, time and location of the hearing.

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a hearing before a Veterans Law Judge from the Board.  Notice of the hearing must be sent to the Veteran at his current mailing address and a copy of the notice informing him of the date, time, and location of that hearing must be associated with the claims folder. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




